Title: Report on the Petition of John R. Livingston, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives, the Memorial of John R. Livingston respectfully reports thereupon as follows—
The object of the said memorial is to seek the revision of certain Statements of the Account of the Memorialist with the United States, and a Settlement upon principles deemed by him more equitable.
The facts which appear in relation to these Statements, are as follow—
The Accounts to which the memorial relates are for manufacturing powder in the Years 1776 & 1777, and though some of the Vouchers for said Accounts appear to have been delivered to the Secret Committee in the year 1777, and others to the Commissioner of Accounts at Albany in the Year 1778, yet no Statement appears to have been made until May 1784, when the Accounts were examined by the Clerks of the Treasury and a balance found due to the United States in Specie the Sum of Eight hundred and forty three dollars and Sixty ninetieths. The Memorialist was also by said Settlement held accountable to the public for three thousand, four hundred and eighty two pounds of refined Saltpetre, which was valued at two thousand, Six hundred and eleven dollars and forty five ninetieths; the Statement made by the Clerks was approved by Mr. Mercier the late Auditor, but it is not found that it was ever confirmed by the then Comptroller of the Treasury.
It also appears that Benjamin Walker Esqr. late Commissioner, was, in the Year 1789, directed by the Board of Treasury to examine and liquidate the Claims of the Memorialist, who demanded a balance of Seven thousand three hundred Dollars from the United States. By the Statement made by Mr. Walker, a balance of Nine hundred and eighty-nine dollars and thirty four ninetieths was admitted to be due to the Memorialist, as appears by Mr. Walker’s Report to the Board of Treasury herewith transmitted.
To this Statement made by Mr. Walker, the Board of Treasury did not agree; and they appear to have examined the Statement which was made by the Clerks in May 1784, and to have confirmed the same by determining that the balance of 843 ⁶⁹⁄₉₀ Dollars was due to the United States with Interest thereon, and also the current Value of 3482 lbs of Saltpetre and ten Barrels of Sulphur, at the time the same were received.
But it does not appear, that this decision was ever passed to the Register to be recorded, which affords a presumption, that it might have been intended to be held suspended by the Board for. reconsideration It may therefore be viewed as not having gone through all the forms requisite to its absolute and final Completion.
Under this Circumstance, from the very material Variance between the different Statements, from the probability, that there may have been, as suggested by the Memorialist, some manifest Omissions to his prejudice, It is respectfully submitted as a Case which may deserve the favorable Consideration of Congress, so far as to direct a further and final Settlement by the Accounting Officers of the Treasury.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

